Citation Nr: 0020882	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-05 781	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to April 1968 and from August 1990 to May 1991.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 1997 rating decision by the RO which denied 
the claim of service connection for PTSD.

In October 1999, the Board issued a decision denying service 
connection for PTSD.  However, the Board vacated that 
decision in May 2000.  The present Board decision replaces 
the vacated one and is based on de novo review of the claim.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that stressors for 
PTSD occurred during active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran first served on active duty in the Army from 
September 1964 to April 1968.  At the time of her September 
1964 enlistment examination, she was referred for a 
psychiatric consultation.  It was noted that she appeared to 
be quite anxious during the examination with mild 
hyperventilation.  She stated her nervousness was due to 
tales she had heard about the examination.  The examiner 
reported the veteran had some hysterical features with some 
misconceptions and anxieties in the sexual area, but such did 
not appear to be severe enough to interfere with functioning 
in service.  It was felt there were no psychiatric 
contraindications to enlistment, although it was noted that 
in acute stress situations she might need reassurance and 
structure.  The September 1964 enlistment examination report 
makes reference to the psychiatric consultation and notes a 
defect of mild emotional immaturity.  

Later service medical records do not show psychiatric 
problems.  Service personnel records show that from September 
1964 to November 1965 the veteran had regular promotions from 
an E-1 to an E-4, and her conduct and efficiency ratings 
during service were always reported as excellent.  The 
records show her military occupational specialty (MOS) 
changed from a cook to a dental assistant.  When there was a 
change in duty assignment it was due to a permanent change in 
status.  Information on file shows she married her first 
husband during service in July 1967.  At the time of the 
April 1968 service separation examination, she was 5 months 
pregnant.  She stated she had insomnia since being in the 
Army and that she had nervous trouble all her life.  She 
denied having frequent or terrifying nightmares, she denied 
having depression or excessive worry, and she denied having a 
drug or alcohol habit.  Objective psychiatric examination was 
normal.  

The veteran's service medical and personnel records are 
negative for any complaints or findings of rape or other 
physical, sexual, or emotional abuse.  The veteran was 
discharged from service in April 1968 for the reason that she 
was pregnant.

Information on file shows that, after her first period of 
active duty, the veteran and her first husband had two 
children, one born in September 1968 and one born in April 
1972.  She remained married to her first husband for many 
years.

Army Reserve medical reports from December 1973 and August 
1981 show the veteran had a normal psychiatric examination.  
During the 1981 examination, the veteran denied having 
problems sleeping, denied being depressed, denied having 
nervous trouble of any sort, and denied having excessive 
worry.  

The veteran had a second period of active duty in the Army 
from August 1990 to May 1991, when her Army Reserve unit was 
activated during the Persian Gulf War.  There are no records 
showing psychiatric problems during this time.  (The veteran 
also does not claim PTSD stressors related to this period of 
service.)

In September 1991, the veteran filed a claim for service 
connection for a back condition and other physical problems; 
she did not claim psychiatric problems from service.  A March 
1992 VA general medical examination noted back and other 
physical complaints; psychiatric evaluation noted no 
abnormalities.  A March 1992 VA examination of the back 
mentions the veteran worked as a van driver for the VA.  In 
May 1992, the RO granted service connection for a back 
condition.  Records show the veteran was discharged from the 
Army Reserve in December 1995.

A VA outpatient record from early June 1997 notes the veteran 
was seen by a social worker after she returned from the VA 
medical center where she had driven as part of her VA 
employment as a van driver.  The social worker noted that the 
veteran initially wanted to discuss broad issues of services 
for female veterans and was concerned about another female 
veteran's needs.  During the discussion, the veteran related 
that she, herself, had been the victim of a violent rape in 
service, which she descibed, and she also described a prior 
extremely abusive marriage to a career soldier.  The social 
worker diagnosed the veteran as having PTSD due to assault 
and domestic violence, and depression.  The social worker 
urged the veteran to file a claim for service connection, and 
the veteran was referred to a VA psychologist (Dr. Colin 
Doyle) for further evaluation.

Subsequently in June 1997, the veteran filed a claim for 
service connection for PTSD which she said was due to sexual 
trauma in service.

In response to the claim, in June 1997 the RO sent the 
veteran a questionnaire concerning claimed personal assault 
in service.  The questionnaire outlined the type of 
alternative evidence (found in M21-1) which could be 
submitted to support her claim of PTSD based on a personal 
assault.  The report informed the veteran that she could 
submit the name and address of anyone who treated her as a 
result of rape.  The report also informed the veteran that 
she could submit statements from individuals who had 
knowledge of the incident.  

In July 1997, the RO received the completed questionnaire 
concerning PTSD based on assault.  In the report, the veteran 
stated she was raped in April 1965 at Fort Meade.  She denied 
any visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment.  She also 
denied an increased use of leave without an immediate reason.  
She further denied taking a pregnancy test around the time of 
the incident or that she took a test for HIV or sexually 
transmitted diseases.  She reported she made a sudden request 
for change in MOS or duty assignment; had a change in 
performance evaluation; had episodes of depression, panic 
attacks, or anxiety; had increased or decreased use of 
prescription medication; had a disregard for military or 
civilian authority; had obsessive behavior such as overeating 
or undereating; and had unexplained economic or social 
behavior changes.

She related that following the incident the only way she 
could sleep was to take sleeping pills.  She reported she 
began having migraine headaches.  She stated she cried any 
time she was not working.  She reported she did not leave the 
barracks and did not take leave.  She related she could not 
eat and that she was depressed.  She reported she experienced 
loneliness and a lack of self worth.  She claimed that after 
the incident she asked for a transfer to a new school (a new 
MOS) to try to put the situation behind her.  She described 
in detail the events surrounding the alleged rape.  In brief, 
she said she and a fellow servicewoman went to an NCO club; 
she left the NCO club with a serviceman (she gave his first 
name) who she thought was going to take her back to the 
barracks; and the serviceman instead drove her to a distant 
location, violently raped her (tore her clothes, etc.), and 
she was left to walk back to the barracks on her own.  The 
veteran said that after the incident she spoke with the NCO 
of the soldier who raped her, and the NCO told her to keep 
quiet about the incident if she knew what was good for her 
and her Army career, and she followed this advice.  The 
veteran indicated she never told anyone about the incident 
thereafter, until just recently.  

In an October 1997 statement, a VA clinical psychologist (Dr. 
Colin Doyle) stated that in his professional judgment the 
veteran suffered from PTSD due to a rape in 1965.  He stated 
the veteran met the testing requirement for PTSD, as she had 
nightmares, sleep disturbance, severe anxiety, exaggerated 
startle reaction, intrusive thoughts, flashbacks, etc.

In November 1997, the veteran underwent a VA psychiatric 
examination.  She stated that about a year ago she got a 
letter from the Army asking her if she had ever been raped.  
She said she disregarded the letter at first, but while 
working as a VA bus driver (a job she had done since 1988), 
she overheard women talking about being raped while they were 
in the service, and she decided to come forward with her own 
claim.  She stated she was raped in service.  She gave the 
first name of the person she claimed raped her and she 
described how the rape took place.  She stated she reported 
the rape, but was told not to do anything about it.  She 
stated that as a result she could not prove the rape 
happened.  She stated she had taken sleeping pills for over 
30 years.  She reported the rape was frequently on her mind 
and that she had nightmares about it several times a week.  
She related she never really enjoyed sexual relations with 
men following the incident.  The veteran reported a past 
marriage, which resulted in two children, and which ended in 
divorce about 5 years ago; and she related she had since 
remarried.  The examiner diagnosed PTSD.  He stated he could 
not document the rape and that the veteran could not document 
the rape.  He also stated the veteran's symptoms were typical 
of PTSD with recurrent thoughts in the daytime, as well as 
nightmares at night.

In November 1997, the RO denied service connection for PTSD.

VA outpatient treatment reports from 1997 and 1998 show the 
veteran was seen by Dr. Doyle and others and was diagnosed as 
having PTSD from a reported service rape and a husband's 
abuse while in the military.  

The veteran, in a February 1998 statement, reported problems 
she had since the claimed service rape.  She also stated that 
during the early part of 1997 she received a questionnaire 
from the Army asking her if she had ever been sexually 
harassed or assaulted while in the service.  She reported 
that a friend, who was a social worker, encouraged her to 
file a VA claim.

In an April 1998 substantive appeal, the veteran alleged she 
had PTSD due to being raped in service and due to abuse by 
her first husband.  With her appeal, she submitted additional 
documents, summarized below.

The RO received a statement from the veteran in April 1998.  
In this statement, which she dated in March 1998 and titled 
"Trauma-Spousal Abuse," she mentioned that she was raped in 
service, but she primarily described mental and physical 
abuse she and her children endured from her first husband.  
She noted she married that husband (who was a serviceman) in 
1967 and they were divorced 25 years later.  

In April 1998, the RO also received a statement from one of 
the veteran's sons (who was born in 1972) outlining abuse 
that he and the veteran underwent at the hands of her first 
husband, his father.

In an April 1998 statement, a friend of the veteran said she 
first met the veteran in 1990, and one of the veteran's sons 
had been married to the friend's daughter.  The friend 
indicated the veteran had problems with her first husband and 
the veteran had appeared withdrawn, quiet, frightened, 
nervous, and upset.  The friend reported that after a the 
veteran was divorced from that husband she became more open 
and less nervous.

Additional VA outpatient treatment reports from 1998 and 1999 
show the veteran continued to be diagnosed as having PTSD.  
She reported she was raped in service; her first husband had 
physically, sexually, and emotionally abused her; and she had 
since remarried and had a stable second marriage.  She also 
made reference to being abused as a child.

During an April 2000 Board hearing, the veteran reiterated 
her assertions of having PTSD due to being raped in service 
and due to abuse by her first husband in service.  She noted 
that she filled out a sexual assault questionnaire from the 
Army in 1997, before she thought about filing a claim for VA 
compensation.  She stated she was married in 1967 and was 
divorced immediately after returning from the Persian Gulf 
(approximately in 1991).  The veteran's current (second) 
husband testified he had been married to the veteran for 6 
years.  He described the perceived effect the veteran's 
reported rape and abuse by her first husband had on her. 

Following the hearing, the veteran submitted additional VA 
psychiatric treatment reports from 1999 to 2000.  These 
reports show she continued to receive a diagnosis of PTSD due 
to being raped and due to physical and emotional abuse by her 
ex-husband.

II.  Analysis

The veteran claims she has PTSD due to being raped in service 
and due to being abused by her first husband while in 
service.

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist her with her claim.  38 U.S.C.A. § 5107(a); 
Gaines v. West, 11 Vet.App. 353 (1998).  In this regard, in 
1997, the RO contacted the veteran and informed her of the 
type of evidence which could be submitted to support her 
claim based on a personal assault.  The veteran has not 
provided specific information which would enable the RO to 
assist her in developing her claimed stressors.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 
Vet.App. 190 (1991).  Given the foregoing, the Board has no 
recourse but to adjudicate the claim based on the evidence of 
record.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).]

The record demonstrates the veteran has been unequivocally 
diagnosed several times as having PTSD.  It is clear that 
mental health professionals' diagnoses of PTSD have been 
based on the veteran's account of being raped in service and 
being abused by her first husband.  The determinative issue 
in the instant case is whether there is adequate proof in the 
record that her claimed service stressor actually occurred.

As a preliminary matter, the Board notes that service records 
do not show and the veteran does not contend that she engaged 
in combat with the enemy.  Thus, her assertion of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, her stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f);  Fossie v. West, 12 Vet. 
App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).

In February 1996, and again in April 1999, the VA revised its 
procedures concerning the evaluation of post-traumatic stress 
disorder claims.  Under VA 
Adjudication Procedure Manual M21-1 (Manual M21- 1), 
alternative sources may provide credible evidence of a non-
combat stressor in PTSD claims based on personal assault.  
See Patton v. West, 12 Vet.App. 272 (1999).

Manual M21-1, Part III, par. 5.14c (April 30, 1999), provides 
guidance on the types of evidence that may serve as credible 
supporting evidence in such claims.  the manual states, with 
respect to claims based upon personal assault: "[b]ecause 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought."  Additional information sources include a rape 
crisis center or center for domestic abuse, a counseling 
facility, a health clinic, family members or roommates, a 
faculty member, civilian police reports, private medical 
records, a chaplain or clergy, and fellow service persons.  
M21-1 also provides that evidence of behavior changes which 
occur at the time of the incident may indicate the occurrence 
of an in-service stressor.  Evidence of behavior changes that 
might indicate a stressor includes visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden request that the veteran's 
military occupational series or duty assignment by changed 
without justification; lay statement indicating increased use 
or abuse of leave without an apparent reason such as family 
obligations or family illness; changes in performance and 
performance evaluations; lay statements describing episodes 
of depression, panic attacks or anxiety but no identifiable 
reasons for the episodes; increased or decreased use of 
prescription medications; increased use of over-the-counter 
medications; evidence of substance abuse such as alcohol or 
drugs; increased disregard for military or civilian 
authority; obsessive behavior such as overeating or under-
eating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
and breakup of a primary relationship.

The Board finds the veteran has not submitted any credible 
supporting evidence of her claimed stressors.  The fact that 
she has been diagnosed as having PTSD due to allegedly being 
raped in service and allegedly being abused by her husband in 
service cannot be considered credible supporting evidence of 
her alleged stressors.  The medical personnel who diagnosed 
PTSD did so solely on the veteran's self-reported history.  
The service medical and personnel records do not reflect any 
of the signs or symptoms mentioned in M21-1.  In this regard, 
it is noteworthy that on service entrance examination in 
1964, the veteran was noted to be quite anxious during 
examination and was referred for further psychiatric 
evaluation.  Upon further evaluation, the examiner noted the 
veteran had some misconceptions and anxieties in the sexual 
area, and mild emotional immaturity was noted.  The rest of 
the service records from this period of service, which ended 
in 1968, show no psychiatric problems and are entirely 
negative for indications of rape or abuse.  Although the 
veteran now claims she was physically abused during the rape 
and that she was physically and mentally abused by her first 
husband, there are no medical records showing treatment for 
any injuries which potentially could have been due to an 
assault.  On the 1968 discharge examination, the veteran 
reported she had been nervous all her life, but developed 
sleep problems during service.  However, psychiatric 
examination was reported as normal on discharge examination.

The Board notes that on her PTSD questionnaire the veteran 
reported she made a sudden request for change in MOS or duty 
assignment, had a change in performance evaluation, had 
episodes of depression panic attacks or anxiety, had 
increased or decreased use of prescription medication, had a 
disregard for military or civilian authority, had obsessive 
behavior such as overeating or undereating and had 
unexplained economic or social behavior changes.  There is no 
credible supporting evidence in the record substantiating any 
of these assertions.  She has not submitted so much as a 
statement from anyone who knew her during 1964 to 1968 who 
could attest to her claimed difficulties in service.  The 
service records tend to show she did well in service.  Her 
personnel records show that her MOS changed from a cook to a 
dental assistant, which could be considered an upgraded 
position.  She always received an excellent rating on her 
efficiency and conduct evaluations.  During the year of her 
alleged rape, she was promoted.  It is noteworthy to mention 
that on discharge examination, the veteran reported being 
nervous, but indicated she had been nervous all her life.  
She married her first husband in 1967, and became pregnant by 
him and was pregnant at the time of her 1968 service 
discharge.  Regardless of whether or not this marriage became 
abusive in later years (and most of this lengthy marriage 
existed when the veteran was not on active duty), 
circumstances do not suggest that the veteran was a victim of 
marital abuse during her period of active duty.  There is 
nothing in the record showing unusual behavior changes around 
the time of the claimed rape and abuse.  The service records 
are not supporting alternative evidence establishing the 
occurrence of the veteran's claimed rape and abuse.

The 1998 statements from the veteran's son and a friend do 
not tend to provide credible supporting evidence of service 
stressors.  The son was born after her 1968 discharge from 
her first period of service, and obviously he is unable to 
attest to any events involving the veteran and her husband 
during the 1964-1968 service.  During the veteran's 1990-1991 
period of service, the veteran was away from her husband, and 
she divorced her husband upon her return.  No stressor 
involving abuse by her husband could have taken place during 
her second period of service, nor does it appear that such is 
even claimed.  The statement from the veteran's friend, 
indicating she met the veteran in 1990 and observed certain 
behavioral changes in the veteran while she was around her 
first husband, does not tend to corroborate the veteran's 
alleged stressor of being abused by her husband while on 
active duty.

Moreover, the veteran's current husband's testimony at the 
hearing in 2000 is of no probative value in corroborating the 
veteran's alleged stressors.  His assessment of the veteran's 
appearance and behavior several years after service does not 
tend to show a claimed stressor actually occurred during 
active duty.

In sum, service records do not verify the occurrence of the 
veteran's claimed stressors and she has failed to submit 
probative alternative forms of evidence corroborating her 
claimed stressors.  In the absence of credible supporting 
evidence of service stressors, the claim for service 
connection for PTSD cannot be granted.  The preponderance of 
the evidence is against the claim.  Thus, the benefit-of-the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

